a

Case 4:20-cv-01505 Document 1 Filed on 04/29/20 in TXSD_ Page 1 of 9

 

. AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 usc § 2241 fe
UNITED STATES DISTRICT COURT
for the.

Sues fe

 

| , APR 29-2020
KON ALD Tunas DRAKos +t Dad J, Bradley, Clerk of Court

Case No.

 

(Supplied by Clerk of Court)

Nee” Smee” See” See” “ne” Smee” Somme” Samar” Net” Sn”
’

ED GONZALES
Respondent .
(name of warden or authorized person having custody of petitioner)

PETITION FOR A WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2241
OR IN THE ALTERNATIVE 23 USC. &1S3\

Fersonal Information ¢

1. (a) Your full name: Ronald Thomas Deakos I
(b) Other names you have used: Ronald Themag Dracas

 

 

 

 

 

2. Place of confinement:
(a) Name of institution. §«§ WKS Cor TV SHERIFF, OLLI OTHE
(b) Address: SHL 2200 BAKER Si (KEE T LUSTON, TH P POO 2
(c) Your identification number: CLPCS © BO
3, Are you currently being held on orders by:
(Federal authorities A State authorities O Other - explain:
7 4, Are you currently:

MAA pretrial detainee (waiting for trial on criminal charges)
(Serving a sentence (incarceration, parole, probation, etc.) after having been convicted of a crime
If you are currently serving a sentence, provide:
(a) Name and location of court that sentenced you:

 

 

(b) Docket number of criminal case:

(c) Date of sentencing:
OBeing held on an immigration charge
OHOther (explain):

 

 

 

 

 

Decision or Action You Are Challenging

~ 5. What are you challenging in this petition:
CHow your sentence is being carried out, calculated, or credited by prison or parole authorities (for example,

revocation or calculation of good time credits)

Page 2 of 9
Case 4:20-cv-01505 Document1 Filed on 04/29/20 in TXSD Page 2 of 9 ©

AO 242 (Rev. 09/17) ‘Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

R Pretrial detention
OImmigration detention
Detainer
O'The validity of your conviction or sentence as imposed (for example, sentence beyond the statutory
maximum or improperly calculated under the sentencing guidelines)
ODisciplinary proceedings
. : COther (explain):

 

 

 

6. _ Provide more information about the decision or action you are challenging:
~~ (a) Name and location of the agency or court; 209 2NOD DrsrextT OORT, PO wine
i

HWSTOM TENAS 2.200 2.
(b) Docket number, case number, or opinion number: JO SOF? g
(c) Decision or action you are challenging (for disciplinary proceedings, specify the penalties imposed):

EZ Glerge itty Methal Mele Hbo Bl Lord rede s ot Loos Acme t Pants deter

Lapis ity fi hn B WOL4 CM G.1¢ HE 2 MES
pad beth Mead Pe E wMeradbink te Me(eIce O COLD -LF wa LbC por Le
(d) Date of the decision « or action: JO* YG - 2OVF

 

 

  

Your Earlier Challenges of the Decision or Action

7. First appeal
Did you appeal the decision, file a grievance, or seek an administrative remedy?
Myes OWNo

(a) If “Yes,” provide:
(1) Name of the authority, agency, or court: 7262 vO bk a z 44 Yi S lurks | THRE,

Q) Date of filings Dy 2? Aer 03/73 / WWL0

(3) Docket number, case number, or opinion n number: CUSE MW: LOS OY LE
(4) Result: Z 4, BMaled by LEE

(5) Date of result: ~ LO 26f 0020
(6 issues raised: Yoon Lo tiora/ bod We _pe_ COVED? Peet
ASE Hae WADERLVTA GE SMEATAL Coditines, phat pit poe. it frat
LIK Zt LeYLL) LLId Lotid ls MUM AL TE ula (tAy fone fol
SAE PMM EE 26 LL [LENG

 

 

 

 

(b) If you answered “No,” explain why you did not appeal:

 

 

 

8. Second appeal
After the first appeal, did you file a second appeal to a higher authority, agency, or court?
OYes - Mo

Page 3 of 9
Case 4:20-cv-01505 Document1 Filed on 04/29/20 in TXSD Page 3 of 9

_ AO 242, (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

10.

@) If “Yes,” provide:
( 1) Name of the authority, agency, or court:

 

 

(2) Date of filing:
(3) Docket number, case number, or opinion number:
(4) Result: .
(5) Date of result:
(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

 

(b) If you answered “No,” explain why you did not file a second appeal: 7 ¥ Ake yf JZ A y A Ay

LAE. LiLépai bbe LY

 

Third appeal
After the second appeal, did you file a third appeal to a higher authority, agency, or court?
Yes mS No
(a) If “Yes,” provide:
(1) Name of the authority, agency, or court:

 

 

(2) Date of filing:

(3) Docket number, case number, or opinion number:
(4) Result:

(5) Date of result:

(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

 

(b) If you answered “No,” explain why you did not file a third appeal:
TH Atiulld. be fle Ad, COWS MLCPALISE. bie.

 

 

Motion under 28 U.S.C. § 2255

In this petition, are you challenging the. validity of your conviction or sentence as imposed?
Yes SNo

If “Yes,” answer the following:

(a) Have you already filed a motion under 28 U.S.C. § 2255 that challenged this conviction or sentence?
Yes 1 No

Page 4of 9
Case 4:20-cv-01505 Document1 Filed on 04/29/20 in TXSD Page 4 of 9

AO 242 (Rev. 09/17) Petition fora Writ of Habeas Corpus Under 28 U.S.C. § 2241

11.

If “Yes,” provide:
(1) Name of court:
(2) Case number:
(3) Date of filing: -
(4) Result:

(5) Date of result:
(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

(b) Have you ever filed a motion in a United States Court of Appeals under 28 U.S.C. § 2244(b)(3)(A),
seeking permission to file a second or successive Section 2255 motion to challenge this conviction or
sentence? ;

Yes ® No
If “Yes,” provide:

(1) Name of court:

(2) Case number:

(3) Date of filing:

(4) Result:

(5) Date of result:

(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

(c) Explain why the remedy under 28 U.S.C. § 2255 is inadequate or ineffective to challenge your

conviction or sentence:

 

 

 

 

 

 

Appeals of immigration proceedings
Does this case concern immigration proceedings?:
Yes No

 

If “Yes,” provide:
(a) Date you were taken into immigration custody: |
(b) Date of the removal or reinstatement order:

 

(c) Did you file an appeal with the Board of Immigration Appeals?
Yes No

Page 5 of 9
Case 4:20-cv-01505 Document1 Filed on 04/29/20 in TXSD Page 5 of 9

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

If “Yes,” provide: |
(1) Date of filing: ‘

 

(2) Case number:

 

(3) Result:

 

(4) Date of result:

 

(5) Issues raised:

 

 

 

 

 

 

(d) Did you appeal the decision to the United States Court of Appeals?
Yes INo .
_ Tf“Yes,” provide:
(1) Name of court:

 

(2) Date of filing:

 

(3) Case number:
(4) Result:

(5) Date of result:
(6) Issues raised:

 

 

 

 

 

 

 

 

 

12. Other appeals
Other than the appeals you listed above, have you filed any other petition, application, or motion about the issues
raised in this petition?
Yes ; x No
If “Yes,” provide:
- (a) Kind of petition, motion; or application:

 

(b) Name of the authority, agency, or court:

 

 

(c) Date of filing:
(d) Docket number, case number, or opinion number:

 

 

(e) Result:

 

(f) Date of result:

 

(g) Issues raised:

 

 

 

 

 

 

Page 6 of 9
| Case 4:20-cv-01505 Document 1 Filed on 04/29/20 in TXSD_ Page 6 of 9

AO 242 (Rev, 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

Grounds for Your Challenge in This Petition

13. State every ground (reason) that supports your claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the -
facts supporting each ground. Any legal arguments must be submitted in a separate memorandum.

croup one: Aylyrigg dbatin Leta aD p Aue dsed belie bythe lid-19
PHMELYL- leith wea g Mbbectts LD ll» AUS Ley LL ptnete, Le ble by CM Eiig
‘Me tp Subpbutel fist ot Mes Aad fed pacase ol AY. LL. Arentung
PbbhentS, fla Hate Sysert AM ath” Leelee) Leads.”

“(a) Supportitig facts (Be brief Do not cfte cases or law yt
Duting the Lae ALF peach UG, Laer al cd ganrag Ald. fen Meh Me LY. Viz
ME, ; Pi Lae Js Likely
aA HE annal Sine Lh Wa F200 Lamleg Hse Mesel Me nyessbfe te taplenent
ty 2 the peel her wi the Moledye deduces Aue jel bis inplarserked Mesias bas Aa!

/5. Al weeding Lebidhs Penis bout the jal fon 3 te ue MO  aoschivcases (a 2 weeks.
(b) Did you preve nt Grouhd One“n all appéals th that were available to yor?

Yes oo CINo

 

    
  

GROUND Two: j/;/;/; Lh Wi
jhe WESS. (it wil Pyahuer)

 

 

(a) Supporting facts (Be brief Do not cite cases or law.):

Letbinted debeztin toliks Lhe due PLES Waite LAASC hart: Ls 4 Aetinl
ethitee Sebyect to leath (fhe ts rf (elerfetl

 

 

 

(b) Did you present Ground Two in all appeals that were available to you?
es ONo

~ GROUND THREE:

 

 

 

 

(a) Supporting facts (Be brief’ Do not cite cases or law.):

 

 

 

 

 

(b) Did you present Ground Three in all appeals that were available to you?
‘Yes CINo . |

Page 7 of 9
Case 4:20-cv-01505 Document 1 Filed on 04/29/20 in TXSD Page 7 of 9

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

GROUND FOUR:

 

 

 

(a) Supporting facts (Be brief Do not cite cases or law):

 

 

 

 

(b) Did you present Ground Four in all appeals that were available to you?
Yes CNo

‘14, If there are any grounds that you did le in all appeals that were available to you, explain why you did

not: 2S ay —f wel ke bab fe wie fad care tl Abd slope lhl
LY x LYYLEL 4) ott. él.

 

Request for Relief

 

    

15. State exactly what you want the court to do: Z Lye é be KZ ze bp littl “Mel, al ae Wyld / 2 aif tee
i) Ad. Fh TN YT £8 L# op, Liheas

 

ALOE TZ Ath, Lrelaunity Ej vnthind ey LA ShER ECE F LVER THOS KICE
WV, Ed homealone, cil Ackon U3 20-cy-01354 and GRANT said moton for TKO
wide the_inmecleate fale OF pelioner on pelitione’s Own Pecegnizance: peading

Nis “preliminary Proceedings,

 

MEKESTED Nonl- PARTY
oF 4/20-Cy- O13s4

Page 8 of 9
. Case 4:20-cv-01505 Document1 Filed én 04/29/20 in TXSD_ Page 8 of 9

AQ 242 (Rev. oon) Petition for a Writ of Habeas Corpus Under 28 US.C, § 2241
Declaration Under Penalty Of Perjury
If you are incarcerated, on what date did you place this petition in the prison mail system:

D Y/2 bof, Op2d

I declare under penalty of perjury that I am the petitioner, 1 have read this petition or had it read to me, and the
information in this petition is true and correct. I understand that a false statement of a material fact may serve as the basis
for prosecution for perjury.

6

 

Signature of Attorney or other authorized person, if any

Page 9 of 9
Name: _QNEL) THOMAS DEP LOS
SPN: _O/ 7/56 RO Cell YH

Street __ loo BAKER STREET
HOUSTON, TEXAS 77002

aramark Jr

INDIGENT

 

Case 4:20-cvj01505 Document1 Filed on 04/29/20 in TXSD Page 9 of 9

sesageneonsnang ge ete,
Pile

HARRIS COUNTY SHERIFF'S OFFICE JAIL

Fe 3

    

 

 

ee ZIP 77002 $ 000.65°
APR 3a 7020 E 0600368784 APR 27 2020
Dadi J. Bradley, Clerks of Court

More D STAI res proeer (IGS neice
BO, Gk G/ore
MOUS, TR 77208-Lo10

aches Gace dp egplefily}y bellies agdifedjlfelsjfistyygipfj

 

 
